Citation Nr: 0201760	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  95-17 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The RO denied the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  

In April 1997, the Board remanded the issues currently on 
appeal for additional development.  Implicit in the Board's 
action was the finding that the claims were well grounded, 
such that the duty to assist was triggered.  In February 
1998, the Board issued a decision, which denied entitlement 
to service connection for bilateral hearing loss and tinnitus 
on the basis the claims were not well grounded.  

In an order dated in November 2000, the United States Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
February 1998 decision and remanded the matter for 
adjudication on the merits.  The Court held that the February 
1998 Board decision erred when it revisited the issue of well 
groundedness.

Pursuant to the Court's remand, the case has since been 
returned to the Board for further appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Additionally, there have been changes in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of well 
groundedness and redefines the obligations of VA with respect 
to the duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Where the law or regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board is of the opinion that the 
new duty to assist law has expanded VA's duty to assist 
(e.g., by providing specific and expanded provisions 
pertaining to the duty to notify) and is thus more favorable 
to him.  Therefore, the amended duty to assist law applies.

In April 1997, the Board remanded the issues on appeal to the 
RO for further development consistent with its order.  Among 
other things, the Board ordered the RO to obtain "any and 
all outstanding private and VA medical records reflecting 
treatment for hearing loss and tinnitus...."  To the extent 
the RO appears to have done this, it satisfactorily complied 
with the remand order.  Stegall v. West, 11 Vet. App. 268 
(1998).

VCAA expressly requires VA to request records in the custody 
of a Federal department or agency.  See 66 Fed. Reg. 45,620, 
45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2)).  
The April 1997 remand order, however, was silent as to any 
duty to obtain records in the custody of a Federal department 
or agency, and it does not appear the RO requested any such 
records. 

Although Social Security Administration (SSA) disability 
decisions are certainly not controlling, that agency's 
determination regarding the veteran's disability status, and 
the reasons for that determination, are certainly pertinent.  
Masors v. Derwinski, 2 Vet. App.181, 188 (1992).  Currently, 
the claims file contains an SSA award certificate.  The one-
page notification, dated in March 1981, indicates entitlement 
to a monthly benefit based on a finding of Title II 
disability.  

Nevertheless, the actual decision granting SSA disability 
benefits is not in the claims file.  Additionally, the 
medical evidence relied upon in making that decision has yet 
to be associated with the claims file.  Although it is not 
readily apparent when the SSA award certificate was received 
by the RO, or, for that matter, who submitted the 
certificate, the Board considers the mere presence of the SSA 
award certificate sufficient in identifying the location of 
outstanding Federal agency records.  66 Fed. Reg. 45,620, 
45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2)(i)).

The record is devoid of any evidence the RO has attempted to 
obtain these records.  This finding raises further concerns 
that questions regarding the existence or futility of 
obtaining the SSA records have yet to be considered.  66 Fed. 
Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(2)).
     
Because the RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would also be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).   

Lastly, the Board notes that the veteran's representative 
submitted a September 2001 letter directly to the Board 
requesting the case be remanded for an additional RO hearing.  


Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The RO should request from SSA any 
records pertinent to his claim(s) for and 
subsequent award of Title II and/or Title 
XVI disability benefits, as well as the 
medical records relied upon concerning 
the claim(s).  See Masors, supra. 

It is essential that the RO's request be 
drafted in a complete and specific way so 
that the necessary information, evidence, 
or negative reply is received from SSA. 
 
If necessary, the RO should seek 
clarification from the veteran as to the 
date(s) and location(s) of his SSA 
disability adjudication(s).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 
Supp. 2001).

2.  If, after completion of the above, 
the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  66 Fed. 
Reg. 45,620, 45,631 (to be codified at 
38 C.F.R. § 3.159(e)).

3.  The RO should schedule the veteran 
for a hearing before a Hearing Officer at 
the RO in response to the September 2001 
request for such hearing by the 
representative for the purpose of 
providing oral testimony referable to the 
claims of service connection for hearing 
loss and tinnitus.

4.  The RO should arrange for a VA 
audiology/ear disease examination(s) of 
the veteran for the purpose of 
ascertaining the etiology of any hearing 
loss and/or tinnitus which may be 
present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.

The examiner(s) must be requested to 
address the following medical issues:

(a) Does the veteran have hearing loss 
and/or tinnitus, and if so, is it/or they 
related to noise exposure in service 
and/or post service, and if pre-existing 
service, was/were aggravated thereby?

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO must 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  


The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall, supra.

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 66 Fed. Reg. 45620, 45630 
(to be codified at 38 C.F.R. § 3.159) are 
fully complied with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, to include responding to 
the request for an RO hearing, the RO 
should readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss and tinnitus, 
taking into consideration all pertinent 
laws, regulations, and Court decisions.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, he is hereby notified that failure to report 
for any scheduled VA examination(s) without good cause shown 
may adversely affect the outcome of his service connection 
claims.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



